10/05/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0197


                                      DA 22-0197
                                   _________________

MICHAEL J. O’BRIEN and LINDA S. O’BRIEN,

             Plaintiffs and Appellants,
      v.
                                                                   ORDER
RAYMOND O’BRIEN, ERIN BRENTESON,
RANDY BRENTESON and J.C. O’BRIEN
& SONS, INC., a Montana corporation,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Heather Perry, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  October 5 2022